          Case 1:20-cv-07119-LTS Document 12
                                          13 Filed 11/30/20
                                                   12/01/20 Page 1 of 1




                                                                       40 Broad Street, 7th Floor
                                                                       New York, New York 10004
                                                                       Telephone: (212) 943-9080
                                                                       Fax: (212) 943-9082

                                                                       Nicole Marimon
                                                                       nmarimon@vandallp.com

November 30, 2020

VIA ECF

Hon. Laura Taylor Swain                                  MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Trustees of the New York City District Council of Carpenters Pension
               Fund, et al. v. 1st Choice Construction LLC, 20 CV 7119(LTS)(RWL)

Dear Judge Swain:
        This firm represents the Petitioners in the above captioned matter. Petitioners write in
connection with the Court’s October 15, 2020 Order scheduling a conference for December 4,
2020 at 11 a.m. As set forth in Petitioners’ motion for an extension of the time and for alternative
service, Petitioners have yet to effectuate service on the Respondent 1st Choice Construction LLC.
On November 23, 2020, the Court granted Petitioners leave to serve by ‘affix and mail’ and email.
Petitioners have transmitted the Petition and accompanying papers to the process servers for
service by the ‘affix and mail’ method. Based on the forgoing, Petitioners respectfully request an
adjournment of the conference until such a time as service of the Petition and the Court’s Orders
has been completed. This is Petitioners’ first request for an adjournment of the conference.
       We thank the Court for its time and attention to this matter.
                                                             Respectfully submitted,

                                                                    /s/
                                                             Nicole Marimon, Esq.

       cc: 1st Choice Construction, LLC
           (via first class mail)                 The conference is adjourned to March 12, 2021, at 2:00
                                                  p.m. Plaintiff must file a status report by March 1, 2021.
                                                  DE#12 resolved.
                                                  SO ORDERED.
                                                  11/30/2020
                                                  /s/ Laura Taylor Swain, USDJ
